Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00800-CV

                                   IN THE INTEREST OF A.C.V.

                         From the 452nd District Court, Kimble County, Texas
                                   Trial Court No. DCV-2017-1754
                             Honorable Robert Hofmann, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant Mother seeks to appeal from a trial court order terminating her parental rights.

The trial court signed the final judgment terminating Mother’s parental rights on August 30, 2018.

           An appeal from an order terminating parental rights is an accelerated appeal. TEX. FAM.

CODE ANN. § 109.002, § 263.405(a) (West 2014) (establishing that appeals from final termination

orders are accelerated and governed by appellate procedures for accelerated appeals). Under the

Texas Rules of Appellate Procedure, “an accelerated appeal is perfected by filing a notice of appeal

in compliance with Rule 25.1 within the time allowed by Rule 26.1(b) or as extended by Rule

26.3.” TEX. R. APP. P. 28.1(b). The Rules further state, “Filing a motion for new trial, any other

post-trial motion, or a request for findings of fact will not extend the time to perfect an accelerated

appeal.” Id.
                                                                                    04-18-00800-CV


       In this case, the notice of appeal was due to be filed on September 19, 2018. See TEX. R.

APP. P. 26.1(b). A motion for extension of time to file the notice of appeal was due on October 4,

2018. See TEX. R. APP. P. 26.3. Appellant did not file her notice of appeal until October 15, 2018,

and it does not appear that she filed a motion for extension of time.

       We, therefore, ordered appellant to show cause in writing on or before December 14, 2018

why this appeal should not be dismissed for lack of jurisdiction. We warned appellant that if she

failed to respond within the time provided, the appeal will be dismissed. Appellant has not filed a

response.

       Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(c).

                                                  PER CURIAM




                                                -2-